Citation Nr: 0922147	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for major depression.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and October 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for a back condition, major 
depression, hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Pes planus was noted on service enlistment examination.  

2.  Pes planus did not undergo an increase in severity during 
service.  




CONCLUSION OF LAW

Pes planus existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  An August 2005 
letter to the Veteran addressed all three notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of the evidence required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
notified of effective dates for ratings and degrees of 
disability in March 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the Veteran concerning effective date or degree of disability 
for the claim are harmless, as service connection has been 
denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and testimony from the Veteran.  A VA 
examination is not necessary because the evidence does not 
establish that the Veteran's pre-service pes planus was 
aggravated by service, and the Veteran's own statements have 
not been found to be credible, as discussed below.  VA has 
satisfied its assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1111 indicate that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  The Board also notes that there 
is a General Counsel Opinion on the matter of rebutting the 
presumption of sound condition on service entrance.  See 
VAOPGCPREC 3-2003 (July 16, 2003).

Moderate pes planus was noted clinically noted by an examiner 
on service entrance examination in December 1983.  
Accordingly, there is no presumption of soundness for pes 
planus on the Veteran's service entrance and the Board finds 
that the Veteran had a moderate pes planus which existed 
prior to service.  

Since pes planus was noted upon entry into service, the 
burden falls upon the veteran to establish aggravation of the 
disorder.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Under 38 U.S.C.A. § 1153, a preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestation of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded to combat duty and other 
hardships of service.  38 C.F.R. § 3.306 (2008).  

Service medical records show no treatment in service for foot 
problems, and on service discharge examination in December 
1986, the Veteran denied having or having had foot trouble.  
Pes planus with no complaints was noted on service discharge 
examination in December 1986.  

On examination for the Kentucky Army National Guard in 
February 1987, the Veteran again denied any foot trouble.  On 
reports of medical history in September 1991 and May 1997, 
the Veteran denied having or having had foot trouble.  His 
feet were normal on examination in September 1991.  
Asymptomatic pes planus was noted on examination in May 1997.  

On private evaluation by M.D. Caffey, M.D. in February 2003, 
the Veteran reported that he had been having pain in the arch 
of his foot mainly since February 2003, and that he had 
always had some trouble with his feet.  Examination found 
bilateral pes planus and a calcaneonavicular coalition on the 
left.  

In its totality, the evidence indicates that there was not an 
increase in the severity of the Veteran's pre-service 
moderate pes planus during his service.  It was noted to be 
moderate on service entrance, no treatment is shown during 
service, and pes planus was merely noted again on service 
discharge examination in December 1986.  The Veteran denied 
any foot trouble on examinations in December 1986, February 
1987, September 1991, and May 1997.  His condition was 
described as asymptomatic in May 1997.  In view of the 
foregoing, the presumption of aggravation under 38 U.S.C.A. § 
1153 does not attach. 

The evidence shows that there was no increase in the severity 
of the Veteran's pes planus during service.  Under these 
circumstances, the Board concludes that the disease was not 
aggravated in service.  

The Veteran indicated in August 2006 that he felt that his 
flat feet were aggravated by service activities.  The Board 
is aware that the Veteran was a nurse and emergency medical 
technician, as he indicated in September 2005.  However, the 
Veteran's statements during service and shortly thereafter 
specifically deny any foot trouble, and no increase in the 
severity of pes planus was shown on clinical evaluation of 
the feet on separation examination in December 1986.  The 
Board finds these records highly probative of events in 
service and considerably more probative than later statements 
by the veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Accordingly, even 
though the Veteran's statements are competent, the Board 
finds that they are not credible.  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the Veteran.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (holding that credibility can be impeached 
generally by a showing of interest, bias, self- interest, 
desire for monetary gain, and witness demeanor.).  It has 
also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).  The Veteran's statements that his pes 
planus was aggravated by service were made many years after 
service and are inconsistent with his in-service statements 
and the in-service medical evidence, including clinical 
evaluation of his feet on separation examination in December 
1986 which showed no increase in the severity of his pes 
planus.  The Veteran has also submitted medical literature 
concerning pes planus.  However, that medical literature does 
not pertain specifically to the Veteran so it does not 
support his claim.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Service 
connection for pes planus is not warranted.


ORDER

Service connection for pes planus is denied.


REMAND

The Veteran was treated for back problems while on active 
duty.  A service medical record dated in May 1986 shows 
possible early discogenic low back pain.  In February 2003, 
the Veteran had degenerative disc at L5-S1 by X-ray and 
degenerative disc disease with radiculopathy was assessed by 
a private orthopedist.  A VA medical opinion is necessary on 
the matter of whether the Veteran's current lumbosacral 
degenerative disc disease is related to service.  See 
38 C.F.R. § 3.159(c)(4).

The Veteran claims that he has major depression a result of 
chronic pain due to back disability.  He is service-connected 
for posttraumatic stress disorder.  He testified in March 
2009 that his depression started on active duty, when he saw 
several deaths and two soldiers in a Jeep wreck.  Depression 
secondary to chronic back pain was diagnosed by VA in October 
2005.  Mood disorder secondary to pain and general medical 
condition, as well as major depression, were diagnosed in 
February 2006.  A VA psychiatric examination with a medical 
opinion regarding the nature and cause of the Veteran's 
current depression should be conducted.  

The Veteran claims that his current tinnitus and hearing loss 
is related to noise exposure in service.  Service medical 
records from active duty contain no complaints, treatment, or 
diagnoses of hearing loss or tinnitus.  A VA audiologist 
rendered an opinion in November 2005 that it was at least as 
likely as not that the Veteran's hearing loss and tinnitus 
are "service-connected."  He had considered the Veteran's 
history of being a combat engineer with repeated exposure to 
20 mm cannon fire at close range and of the onset of 
decreased hearing and tinnitus in 1986, but did not review 
the Veteran's service medical records or other evidence in 
the claims folder.  The claims will be remanded for a VA 
examination by an examiner who reviews the Veteran's claims 
folder, including the service medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  Provide the 
examiner with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any current back disorder  
had is onset during active service or 
is related to any in-service disease, 
event, or injury.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Schedule the veteran for a VA 
psychiatric examination.  Provide the 
examiner with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the Veteran's major 
depression or mood disorder, or both, 
had its onset during active service or 
is related to any in-service disease, 
event, or injury.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any major depression or 
mood disorder was caused or aggravated 
by the Veteran's PTSD, right tibia 
fracture, or any other disability.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Schedule the Veteran for a VA 
examination for hearing loss and 
tinnitus.  Provide the examiner with 
the claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests are 
to be accomplished.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the Veteran's current 
hearing loss or tinnitus had is onset 
during active service or is related to 
any in-service disease, event, or 
injury, including noise exposure.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


